Citation Nr: 1308977	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include a mood disorder, not otherwise specified (NOS). 

2.  Entitlement to service connection for hypertension, to include as secondary to a mood disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a cervical spine disorder, to include cervical disc disease, also claimed as a pinched nerve.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California, which denied service connection for the issues currently listed on the title page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any current psychiatric disorder, to include a mood disorder, NOS, is not of service origin.

2.  Any current hypertension is not of service origin.

3.  Any current left knee disorder is not of service origin.

4.  Any current cervical spine disorder, to include cervical disc disease, also claimed as a pinched nerve, is not of service origin.  

5.  Any current hearing loss is not of service origin.  

6.  Any current tinnitus is not of service origin.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include a mood disorder, NOS, was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  Hypertension was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

3.  A left knee disorder was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  A cervical spine disorder, to include cervical disc disease, also claimed as a pinched nerve, was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  Bilateral hearing loss was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Veteran's status has been substantiated.  In a March 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2007 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, VA, and private, have been obtained and associated with the claims folder insofar as possible.  No other relevant records have been identified. 

As it relates to the claim of service connection for hearing loss and tinnitus, the Veteran has been scheduled for a VA audiological examination on three separate occasions, September 2007, April 2010, and April 2012, and has failed to report each time.  Information obtained from these examinations may have been pertinent to the Veteran's claim.  

As it relates to the claims of service connection for psychiatric, left knee, and cervical spine disorders, and the claim for hypertension, in determining whether the duty to assist requires that VA medical examinations be provided or medical opinions obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the evidence that the Veteran's claimed disabilities are related to his military service is based upon conclusionary generalized lay statements of the Veteran, which are unsupported.  Further, there is significant evidence against these claims, including treatment records which outweigh the Veteran's contentions regarding a continuity of symptoms since service. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  The Veteran was also scheduled for a Travel Board hearing in September 2012 and failed to show for the hearing, with no good cause being given for his failure to appear.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The claimed psychiatric disorder including psychoses, arthritis, hypertension, and sensorineural hearing loss are included as chronic diseases listed in  38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to those disabilities.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Chronic diseases, such as sensorineural hearing loss, arthritis, hypertension, and psychoses will be presumed to have been incurred in service if they had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

Psychiatric Disorder, to include Mood Disorder, NOS

The Veteran's service treatment records reveals that there were no complaints or findings of any psychiatric disorder during his period of service.  At the time of the Veteran's March 1956 service separation examination, there were no complaints or findings of psychiatric problems.  There were also no complaints or findings of psychiatric problems in the years immediately following service.  Treatment records do not reveal any findings of psychiatric problems until the 2000's.  A June 2007 VA psychiatric outpatient treatment note shows that the Veteran reported a prior psychiatric history significant for mood disorder NOS in 2003 with no prior hospitalizations.  In an August 2008 VA treatment note, it was indicated that the Veteran had been complaining of changes in his mood pattern, mostly depressive, since the mid 1980's, after being terminated following 25 years of employment. 

Therefore, the weight of the evidence does not show a chronic psychiatric disorder in service or reflect continuity of symptomatology, for reasons clearly noted above, with significant evidence against such a finding. 

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  The Board has considered the statements of the Veteran, noting that the Veteran is considered competent to report psychiatric symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not sufficiently credible. 

As noted above, the Veteran did not report having any psychiatric problems in service, to include at the time of his March 1956 service separation examination.  In addition to there being no findings of psychiatric problems in service, the Veteran, as noted in VA treatment records associated with the claims folder, indicated that he began having psychiatric problems in the mid 1980's, more than 25 years after his separation from service.  The above evidence is more probative than his recent assertions that his current psychiatric problems had their onset in service, voiced many years after service and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

Moreover, treatment records which have been associated with the claims folder make no reference to any findings of psychiatric problems until many years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that his current psychiatric problems are related to his period of service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the weight of the competent and probative evidence does not demonstrate a nexus between the current psychiatric disorder and service.  There is no competent medical evidence of record relating any current psychiatric disorders to the Veteran's period of service.  The Veteran is not competent to private a medical opinion regarding etiology of any currently diagnosed psychiatric disorder.  See Jandreau.

In sum, the preponderance of the evidence weighs against a finding that any current psychiatric disorder, to include a mood disorder, NOS, is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.


Hypertension

The Veteran's service treatment records reveal that there were no complaints or findings of any hypertension or high blood pressure readings during the Veteran's period of service.  At the time of his March 1956 service separation examination, his blood pressure was noted to be 122/68.  There are also no complaints or findings of hypertension in the years immediately following service.  Treatment records do not reveal any findings of hypertension until decades after service.  

Therefore, the clinical evidence does not reflect continuity of symptomatology, for reasons clearly noted above, with significant evidence against such a finding. 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not sufficiently credible. 

As noted above, the Veteran did not report having hypertension in service, with normal blood pressure readings being reported at the time of his March 1956 service separation examination.  In addition to there being no findings of hypertension for many decades following service.  The Veteran, in his December 2006 initial application for compensation, indicated that he was not diagnosed with hypertension until January 1996.  The above evidence is more probative than his recent assertions that his current hypertension had its onset in service, if that is what he is indeed claiming, voiced many years after service and in connection with a claim for disability benefits.

Moreover, treatment records which have been associated with the claims folder make no reference to any findings of hypertension until many years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that his current hypertension problems are related to his period of service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current hypertension to the Veteran's period of service.  The Veteran is not competent to private a medical opinion regarding etiology of any currently diagnosed hypertension disorder.  See Jandreau.

The Board also notes that the Veteran has claimed that his hypertension results from his current psychiatric problems.  As the Board has denied the claim of service connection for a psychiatric disorder, the Veteran's claim of service connection for hypertension as secondary to his current psychiatric disorder is moot.  

In sum, the preponderance of the evidence weighs against a finding that any current hypertension is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.


Left Knee

The Veteran's service treatment records reveals that there were no complaints or findings of any left knee problems in service.  At the time of the Veteran's March 1956 service separation examination, normal findings were reported for the lower extremities.  There were also no complaints or findings of left knee problems in the years immediately following service.  Treatment records do not reveal any findings of left knee problems until many decades after service.  

Treatment records associated with the claims folder reveal that the Veteran was seen in July 1997 with a left knee injury, which was incurred while working.  Thereafter, the Veteran underwent two left knee surgeries.  In a December 1998 consultation report, the Veteran reported having sustained an injury to his left knee in high school.  This was noted to not have been treated until after he had been discharged from the Navy.  

Based upon the above, the clinical evidence does not reflect continuity of symptomatology with significant evidence against such a finding. 

The also Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not sufficiently credible. 

As noted above, the Veteran did not report having any left knee problems, with normal findings for the lower extremities being reported at the time of his March 1956 service separation examination.  In addition to there being no findings of left knee problems for many decades following service, the Veteran, in his December 2006 initial application for compensation, indicated that his left knee disability began in the 1990's.  The Veteran also did not report having inservice knee problems in treatment records prepared in conjunction with his 1997 knee injury.  The above evidence is more probative than his recent assertions that his current left knee disorder had its onset in service, voiced many years after service and in connection with a claim for disability benefits.
 
Moreover, treatment records which have been associated with the claims folder make no reference to any findings of knee problems until many years following service.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that his current left knee problems are related to his period of service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current left knee disorder to the Veteran's period of service.  The Veteran is not competent to private a medical opinion regarding etiology of any currently diagnosed knee disability disorder.  See Jandreau.

In sum, the preponderance of the evidence weighs against a finding that any current left knee disorder is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.


Cervical Disc Disease, also claimed as Pinched Nerve

The record reveals that there were no complaints or findings of a cervical spine/neck disorder in service.  At the time of the Veteran's March 1956 service separation examination, normal findings were reported for the spine and upper extremities.  

There were also no complaints or findings of cervical spine/neck problems in the years immediately following service.  Treatment records do not reveal any findings of cervical spine/neck problems until many decades after service.  

In support of his claim, the Veteran submitted a copy of a service treatment record showing that he had been thrown against a gun tub in January 1956.  The report indicates that the Veteran injured the left thorax area (7th rib) at that time.  X-rays of the chest revealed no fracture of the ribs, no fluid collection in the pleural cavity, and no pneumothorax.  There was no indication that the Veteran had sustained any type of cervical injury at that time.  

Treatment records associated with the claims demonstrate that the Veteran appears to have undergone a C4-7 laminectomy in 1992.  A May 2005 private x-ray report noted degenerative and postoperative changes in the cervical spine.  There were no findings of neck problems prior to this time in any treatment records.  

Based upon the above, the clinical evidence does not reflect a chronic cervical spine disorder in service and no continuity of symptomatology related to the cervical spine since service.

The Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not sufficiently credible.  As noted above, the Veteran did not report having any cervical spine/neck problems in service, with normal findings for the spine and upper extremities being reported at the time of his March 1956 service separation examination.  In addition to there being no findings cervical spine problems for many decades following service, the Veteran, in his December 2006 initial application for compensation, indicated that his cervical spine problems started in 2005.  The above evidence is more probative than his recent assertions that his current cervical spine disorder had its onset in service, voiced many years after service and in connection with a claim for disability benefits.

Moreover, treatment records which have been associated with the claims folder make no reference to any findings of cervical spine/neck problems, including degenerative arthritis, until many years following service.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that his current cervical spine/neck problems are related to his period of service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current cervical spine/neck disorder to the Veteran's period of service.  

In sum, the preponderance of the evidence weighs against a finding that any current cervical spine disorder, to include disc disease, also claimed as a pinched nerve, is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.


Hearing Loss and Tinnitus

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2012).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  38 C.F.R. § 3.655(a).

The Veteran was scheduled for VA examinations with regard to his claims for service connection for hearing loss and tinnitus in September 2007, April 2010, and April 2012 and failed to report for the scheduled examinations and has provided no reason for his failure to report. 

As such, the appeal will be considered based upon the evidence of record. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the Veteran's service treatment records reveals no complaints or findings of hearing loss or tinnitus.  At the time of the Veteran's March 1956 service separation examination, 15/15 hearing was reported, indicating normal hearing.  There were also no complaints or findings of hearing loss or tinnitus in the years immediately following service.  The first objective finding of hearing loss or tinnitus did not occur until many decades after service.  

At the time of an April 2009 VA outpatient visit, the Veteran reported having a history of tinnitus ever since he was discharged from the Navy.  He felt that his tinnitus had become worse in the past five years.  He stated it was really evident when the room was quiet.  It sounded like a "hissing" noise.  He indicated that he had not heard well from his right ear for the past several months.  A history of hearing loss and tinnitus was noted and the Veteran was referred for a VA audiology consult.  

In a May 2009 VA audiology consult note, it was indicated that the Veteran reported that he had constant tinnitus, which began in 1956.  He was also noted to be complaining of bilateral hearing loss.  The Veteran was noted to have been a gunner's mate and to have worn no ear protection.  The Veteran denied having had otorrhea, ear infection/surgery, vertigo, head trauma, stroke, or recreational/occupational noise exposure.  Audiological testing revealed moderate to profound sensorineural hearing loss in the right ear and moderately-severe to profound sensorineural hearing loss in the left ear.  

The clinical evidence, which does not demonstrate findings of hearing loss or tinnitus for many years following service, does not reflect continuity of symptomatology.

The also Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not sufficiently credible. 

As noted above, the Veteran did not report having any hearing or tinnitus problems in service, with normal findings for hearing being reported at the time of his March 1956 service separation examination.  In addition to there being no findings hearing loss or tinnitus for many decades following service, the Veteran, in his December 2006 initial application for compensation, indicated that his hearing loss and tinnitus problems had their onset in 1996.  The above evidence is more probative than his recent assertions that his current hearing loss and tinnitus had their onset in service, voiced many years after service and in connection with a claim for disability benefits.

Moreover, treatment records which have been associated with the claims folder make no reference to any findings of tinnitus or hearing loss problems until many years following service.  In addition, if the Veteran were having hearing loss and/or tinnitus problems since service, it is reasonable to assume he would have filed a claim for compensation years earlier.  

For the above reasons, the weight of the lay and medical evidence does not demonstrate that bilateral hearing loss or tinnitus had their onset during service or that hearing loss has been continuous since service, either through the clinical record or through the Veteran's own statements.  The evidence does not demonstrate that the Veteran has had tinnitus ever since service.  As noted above, the Veteran indicated in his December 2006 claim that hearing loss and tinnitus problems had their onset in 1996 and the Board finds this lay evidence highly probative with regard to the claims.  

As to the Veteran's belief that his current hearing loss and tinnitus are related to his period of service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current hearing loss/tinnitus to the Veteran's period of service.  

In this case, the Board concedes noise exposure based upon the Veteran's military occupational specialty.  There is also evidence that the Veteran currently has tinnitus and hearing loss.  However, there is no competent evidence linking any current hearing loss or tinnitus to his period of service.  In this regard, the Board notes that the Veteran has been scheduled for VA audiology examinations on three separate occasions and has failed to report without good cause.  Information obtained from these examinations may have been beneficial to the Veteran's claim.  

In sum, the preponderance of the evidence weighs against a finding that any current hearing loss and/or tinnitus is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a psychiatric disorder, to include a mood disorder, not otherwise specified (NOS), is denied. 

Service connection for hypertension, to include as secondary to a psychiatric disorder, is denied.  

Service connection for a left knee disorder is denied. 

Service connection for a cervical spine disorder, also claimed as cervical disc disease/pinched nerve, is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


